Citation Nr: 1742059	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.

2.  Whether referral for an extraschedular evaluation of service-connected degenerative disc disease of the lumbar spine is warranted.

3.  Whether referral for an extraschedular evaluation of service-connected peripheral neuropathy of the right lower extremity is warranted.

4.  Whether referral for an extraschedular evaluation of service-connected peripheral neuropathy of the left lower extremity is warranted.

5.  Entitlement to an increased rating for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, a Travel Board hearing before the undersigned Veterans' Law Judge was held at the RO in June 2011.  Transcripts of both hearings are of record.

In a January 2014 decision, the Board denied the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine.  The Veteran appealed    the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand, which set aside the January 2014 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.

In February 2015, the Board again remanded the increased rating claim for degenerative disc disease of the lumbar spine, along with the increased ratings claims for the Veteran's peripheral neuropathy.  Subsequently, in a September 2016 decision, the Board denied the Veteran's claims for increased schedular ratings for degenerative disc disease of the lumbar spine and peripheral neuropathy of the right and left lower extremity, but remanded for additional development the issues of entitlement to a TDIU and extraschedular referral for degenerative disc disease of the lumbar spine and peripheral neuropathy of the right and left lower extremity.  These matters are again before the Board. 

The Board notes the Veteran's representative has requested a Board hearing for        his pending appeals, "including, inter alia, the issue of entitlement to a [TDIU]."  However, as the Board is herein granting that claim, there is no prejudice in adjudicating that claim without affording the requested hearing.  Bernard v. Brown,     4 Vet. App. 384, 394 (1993).

The Board notes that an appeal of a September 2015 rating decision on the issue of entitlement to an increased rating for an adjustment disorder has been perfected and certified, but not yet transferred to the Board for review.  As a remand is required for a requested Board hearing, such issue has been included on the cover page. 


FINDING OF FACT

The Veteran's service-connected disabilities as likely as not preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities,    or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

In order to establish entitlement to TDIU, there must be impairment so severe that   it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341,      4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or to the impairment from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes the schedular requirements for a TDIU are      met.  In this regard, the Veteran's service-connected adjustment disorder with depressed mood was rated 50 percent disabling, effective June 28, 2011 and 70 percent disabling, effective October 3, 2014; his degenerative disc disease has been rated 20 percent disabling, effective September 18, 2007; and his right and left lower extremity peripheral neuropathy have respectively been rated as 10 percent disabling, effective September 3, 2009.  Accordingly, the claim turns on whether the Veteran's service-connected disabilities preclude gainful employment.  

A September 2008 vocational rehabilitation counseling record, obtained in October 2016, indicates that the Veteran was deemed to have impairment in employability 
because his service-connected lumbar spine and sciatic nerve disabilities substantially contributed to his inability to lift, carry, bend, stoop, twist, and stand for long periods of time.  It was also noted that the Veteran lacked employment skills that would be compatible with his disability limitations.  The rehabilitation specialist opined that   the Veteran's service-connected disabilities inhibited the Veteran's ability to obtain and maintain suitable employment when applying for employment in the competitive labor market.  

A February 2010 peripheral nerve examination report noted that the Veteran's peripheral neuropathy resulted in a gait disturbances and that he sometimes dragged his leg.  He was also noted to have decreased sensation to light touch and some muscle weakness in his lower extremities; specifically he was limited to active movement against gravity and some resistance.  The Veteran reported that he occasionally tripped over objects when his lower extremity paresthesias were present.  With regard to occupational functioning, the Veteran reported that he     was unemployed because he was a full-time student. The examiner opined that the Veteran's peripheral neuropathy would have a significant effect on the Veteran's occupational functioning in the form of decreased mobility, problems with lifting and carrying, weakness, fatigue, and pain.   

An October 14, 2010 treatment record from Dr. Mpoy indicated that the Veteran was unable to perform his duties at the post office.  It also noted that sedentary work was not tolerated, but the Veteran could stand as tolerated.  Dr. Mpoy stated that it was unclear what kind of work the Veteran could tolerate. 

U. S. Department of Labor - Federal Medical Leave Act (FMLA) documents received in January 2011 indicate that the Veteran requested permanent light duties.  Medical certificates dated in August 2010 and October 2010 noted that the Veteran was able   to perform some his current job functions but was limited to 45 minutes of standing     or sitting at a time and was unable to lift, push, pull, or carry more than 30 pounds.      The medical certificates also noted that during episodic flare-ups that Veteran would periodically be prevented from performing his job functions.  In a November 2010 correspondence, the Veteran requested that he be placed on a permanent light duty status.  A December 2010 medical certificate recommended that the Veteran be placed on light duty.

In a January 2011 statement the Veteran reported that he had used 182 hours of leave between September 2010 and January 2011 due to his back condition. 

An April 2011 VA spine examination report noted that the Veteran's physical activity was limited due to his back condition and that he felt spacy from his pain medication.  Upon testing the Veteran had hypoactive lower extremity reflexes, decreased right lower extremity sensation to light touch, and full lower extremity muscle strength.  With regard to physical limitations, the Veteran reported that he did not require any assistive devices and that he could walk more than a quarter mile but less than a mile.  The Veteran reported that he had been employed by the United States Postal Service (USPS) since 2007 and noted that he was currently working as a clerk.  He stated that he had missed approximately 5 weeks of work       in that last 12 months due to his back condition. 

At his June 2011 hearing, the Veteran testified that he worked six days a week at the USPS and that he was in bed resting his one day off per week.  He noted that    his job position had to be changed from mail carrier to a mail clerk because of his physical limitations due to his back and that he had been placed on light duty status.

An October 2011 VA mental disorder examination report indicated that the Veteran was working full-time at the USPS as a clerk and was also taking college classes.  The Veteran reported that he was having difficulty returning to school after a four year break.  He also noted that he continued to work full-time and work through   the pain because he needed to support himself financially.  The examiner noted    that the Veteran's symptoms included depressed mood, suspiciousness, chronic sleep impairment, disturbances of mood and motivation, difficulty establishing      and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships. 

In a March 2014 correspondence, the Veteran reported that he resigned from his job with the USPS in December 2011 in order to go back to school to school full-time to finish his education.  

The Veteran underwent a private vocational assessment in December 2014.  The report noted that the Veteran's work history included employment as a postal clerk, a filling operator for a pharmaceutical plant, and a production operator / research assistant.  It was noted that the Veteran had worked full-time until December 2011, when he had reportedly altered everything due to his back.  The Veteran reported that his back disability and radiculopathy impacted his mobility; specifically, he noted he could not walk 100 yards without pausing to rest and that his ability to     sit, standing bend, and crouch were limited.  He noted that he also had difficulty reaching, lifting, carrying, and handling.  He stated that he was unable to carry out cognitive work tasks in an effective manner over a sustained period of time, that he had difficulty sticking to an assigned task until completion, and that he had trouble maintaining concentration due to his pay.  He stated that he had been unable to endure full-time work activities at an acceptable pace.  The vocational specialist opined that the Veteran's ability to manage physical, emotional, and safety needs was compromised by his service-connected disabilities and those disabilities were       a major barrier to competitive employment.  

On his February 2015 VA Form 21-8940, the Veteran reported that his service-connected disabilities prevented him from gaining or maintaining substantially gainful employment.  He stated he last worked full-time on December 29, 2011 
as a clerk for the USPS.  He reported prior work experience as a clerk and sterile filling technician.  He noted that he had a high school degree and three years             of college education.  He stated that he left his last job due to the effect of his prescribed back medication, his pain, and inability to sit or lie still for more            than 30 minutes.  He indicated that while he had tried to obtain other employment since he became too disabled to work, those efforts were unsuccessful.  

A June 2015 VA thoracolumbar spine examination report noted that the Veteran had constant severe pain in his back and legs, which was aggravated with prolonged standing, sitting, lifting, or bending over.  He also reported numbness in his back. It was noted that he was currently employed at the USPS.  The Veteran reported that back condition prevented him from standing or walking for prolonged periods.  Muscle strength and reflex examinations were normal, but the Veteran had decreased sensation in his lower extremities. 

A June 2015 VA mental disorders examination report noted that the Veteran        was currently a full-time student but was struggling academically to the point      that college staff recommended he get tested by the disability office for an accommodation. The Veteran was noted to have symptoms including depressed mood; anxiety; near-continuous panic or depression affecting his ability to function 
independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impaired abstract thinking; flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationship; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The examiner opined that the Veteran's adjustment disorder at least as likely as    not caused incapacitation and that the Veteran's service-connected medical conditions played a significant role in compromising his occupational functioning.  She explained that his adjustment disorder would result in a moderate to severe impairment in occupational functioning, and noted that his irritability, moodiness, verbal outburst, and withdrawal had resulted in him quitting his employment with the USPS.  She stated that his symptoms negatively impacted his occupational functioning and resulted in a moderate impairment of frustration tolerance, coping skills, social interaction, anger, and irritability and a moderate to severe impairment of concentration, mood, and motivation.  The examiner noted that minimally adequate function for these facets was required for most employment settings. 

In October 2015, VA received a VA Form 21-4192 completed by the USPS.  It confirmed that the Veteran's employment with the USPS ended December 30,  2011 due to his resignation.  It noted that he had worked as a sales, services, and distribution associate during his employment and indicated that it was unknown whether he received any concessions due to a disability. 

In an October 2016 correspondence, the Veteran's representative noted that while the Veteran was enrolled in school that was not evidence that the Veteran was capable of sedentary employment.  The representative noted that the Veteran only took 2-3 classes per semester, had been forced to repeat several classes, was on academic probation due to his attention and concentration difficulties, and had    been advised to change his degree major.  

In a February 2017 private vocational assessment F. G., M.S., C.R.C., C.E.A.S., noted that she had reviewed the entire claims file and interviewed the Veteran.  After a thorough recitation of the evidence of record, she stated that the evidence   in the claims file and the information obtained during her interview of the Veteran demonstrated worsening physical symptoms and functional limitations since approximately 2005.  She explained that the Veteran's back and leg pain limited   his ability to sit, stand, lift, and bend and that he had difficulty sleeping secondary to pain, which resulted in fatigue and irritability.  She noted that although the Veteran continued to work he was written up at work for poor work performance and his significant absences.  She noted that the Veteran had used 182 hours of FMLA from 2009-2011 and was eventually determined to be permanently unable  to perform any of his job functions secondary to his low back condition. She opined that the Veteran was unable to sustain and maintain any substantially competitive employment at this time because of his service-connected disabilities. She noted that the Veteran's failed attempts at completing his educational program and his 
school's recommendation regarding additional disability testing was further evidence of his occupational limitations and inability to learn and retain information.  

She further opined that both the Veteran's physical and psychiatric impairments precluded employment and resulted in an inability to perform an occupation, including sedentary work.  She noted that his inability to sit or stand for periods longer than 45 minutes would preclude sedentary employment, since sedentary employment requires significant sitting and up to one-third of an eight hour day standing or walk.  She further noted that the Veteran's adjustment disorder would also make it very difficult for him to interact with coworkers, supervisors, or the general public without conflict.  She also noted that the Veteran's work history    was limited to manual labor, and that in addition to not meeting the physical requirements for sedentary work he also did not have the clerical skills or work history required to perform sedentary work.  She opined that the Veteran's    service-connected disabilities alone had rendered him unable to secure of follow substantially gainful employments since at least 2011 when he resigned from his   job with the USPS.  She further noted that her opinion was based on her education, training, 20 year experience as a vocational counselor, and examination of the evidence made available to her and was expressed with a reasonable vocational certainty.  

After review of the evidence and after resolving all doubt in favor of the Veteran's, the Board finds that Veteran's service-connected disabilities as likely as not render him unable to obtain or maintain gainful employment, consistent with his education level and occupational history.  The Board places great significance on the December 2014 vocational assessment indicating that the Veteran's ability to manage physical, emotional, and safety needs was compromised and that his service-connected disabilities were a major barrier to competitive employment,       the June 2015 mental disorders examination report indicating that the Veteran's psychiatric symptoms resulted in "incapacitation," and the February 2017 private vocational assessment indicating that Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful physical or sedentary employment.  

Accordingly, resolving all doubt in the Veteran's favor, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In correspondence dated in August 2017, the Veteran's representative requested that he be scheduled for a Board hearing on the currently pending appeals.  

Accordingly, the remaining issues on appeal are REMANDED for the following:

Schedule the Veteran for a Board hearing at the RO      in accordance with his request.  A copy of the letter notifying the Veteran and his representative of the time and date to report should be placed in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


